           Case 5:20-cr-00401-JKP Document 8 Filed 09/02/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                                                                          FILED
                              WESTI.. RN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVESION
                                                                                      SEP   22OO
                                                                                             DISTRICT CLERK

UNITED STATES OF AMERICA,                     §        CRIMINAL NO.:
                                              §
              Plaintiff,                      §        INDICTMENT
                                              §
VS.                                           §        Ct. 1: iS U.S.C. § 922(g)(5)
                                              §        Alien in Possession of a Fireami
VICTOR ALI3ERTO                               §
MUZQUIZ-SALUM.                                §
                                              §
               Defendant.
                                              §




                                           COUNT ONE
                                     118   U.S.C. § 922(g)(5)

       On or about June 9, 2020, in the Western District of Texas, De!ndant,

                            VICTOR ALI3ERTO MUZQUIZ-SALUM,

knowing he was an alien illegally and unlawfully in the United States, knowingly possessed

firearms, to wit: a Century Arms Inc. 7.62 x 39 mm caliber rifle, model M7OABM, serial number

NCEI-001027 and a Smith & Wesson .40 caliber pistol, model SD4OVE, serial number FXL0004

and said firearms had been shipped and transported in interstate and foreign commerce. in violation

of Title 18, United States Code, Sections 922(g)(5) and 924(a)(2).

      NOTICE OF UNITED STATES OF AMERICA'S DEMAND FOR FORFEITURE
                          ISee Fed. R. Crim. P. 32.2)

                                                  I.

                         Firearms Violation and Forfeiture Statutes
  [Title 18 U.S.C. § 922(g)(5) and (a)(6), subject to lorfeiture pursuant to Title 18 U.S.C. §
         924(d)(1), made applicable to criminal forfeiture by Title 28 U.S.C. § 24611

       As a result of the criminal violation set forth in Counts One and Three, the United States

of America gives notice to Defendant VICTOR ALBERTO MUZQUIZ-SALUM, of its intent
               Case 5:20-cr-00401-JKP Document 8 Filed 09/02/20 Page 2 of 2




to   seek the !brfciture of any properties identified upon conviction and pursuant to Fed, R. Crim. P.

32.2 and Title 18 U.S.C. § 924(d)(1), made applicable to criminal forfeiture by Title 28 U.S.C.       §


2461, which states:

          Title 18 U.S.C. § 924. Penalties

          (d)(l) Any firearm or ammunition involved in or used in any knowing violation of
          subsection. . . (a)(6). . . (g). . . of section 922 . . . shall be subject to seizure and
          forfeiture. . . under the provisions of this chapter.

This Notice of Demand for Forfeiture includes but is not limited to the following properties:

          1. Century Arms Inc. 7.62 x 39 mm caliber rifle, model M7OABM, serial number NCE1 -
             00 1027;
          2. Smith & Wesson .40 caliber pistol, model SD4OVE, serial number FXL0004; and
          3. Any and all firearms, ammunition, and/or accessories involved in or used in the
             commission of the criminal o liense.


                                                  A TRUE BILL




JOHN F. BASH
UNITED STATES ATTORNEY


BY:                           tt&
               ATFHW.KJNSKEY /
          Assistant United States Attorney
